McNamiee, J.
(concurring). Application to the Special Term was made to transfer an action pending in the County Court to the Supreme Court, and consolidating that action with two other separate actions in the Supreme Court, all of the causes of action having arisen out of an automobile collision. The application was denied by the Special Term. In the arguments before this court, and in the briefs of counsel, the right to this relief was urged on the one side and opposed on the other under sections 96 and 97 of the Civil Practice Act, as though the right to transfer and consolidate, if any, was dependent upon those sections. It is evident that all actions may not be so transferred and so consolidated; and those sections do not specify what classes of actions *88may be so treated. Accordingly, the classes of actions which the court has jurisdiction to transfer and consolidate, as well as the attendant conditions, must be found elsewhere.
The consolidation of actions with the passage of time has been given a variety of meanings. It has meant more than the rearranging of actions separately begun, or combining them for a special purpose, such as trial. It has meant to join or unite two or more actions into a single action, leaving only the consolidated action remaining. Consolidation has meant that several causes of action, between the same parties, may be joined in one suit; it has meant the joining of two or more actions between the same parties, arising out of the same transaction, as it has meant also the staying of one or more actions while another was being tried, the parties to the remaining actions being compelled to accept the event of the one tried; it has also meant the combining of two or more actions, for the purpose of trial only. Such was the understanding of “ consolidation ” before the Civil Practice Act. (Jackson v. Schauber, 4 Cow. 78; Jackson v. Stiles, 5 id. 282, 283; Dunning v. Bank of Auburn, 19 Wend. 23; Hiscox v. New Yorker Staats-Zeitung, 3 Misc. 110; 1 Bouv. 620; 2 Words and Phrases, 1451.) Cases applying certain of these principles and bearing on the questions of consolidation, the judgment, and costs have been decided since the adoption of the Civil Practice Act (Kelley v. Kelley, 123 Misc. 583; Hilimire v. Fitzgerald Bros. Const. Co., Inc., 139 id. 110; Hull v. Shannon, Id. 564).
Section 96 of the Civil Practice Act gives only the power to consolidate “ whenever it can be done without prejudice to a substantial right.” But this does not indicate what kind of actions may be consolidated, nor what shall be the form, nor what shall be the result of the consolidation. And although section 97 of the Civil Practice Act gives to the Supreme Court the power to remove to itself an action in another court, and to consolidate it with an action already pending there, this section also leaves undetermined what actions may be removed and what actions may thus be consolidated, and in what way the actions are to be affected by the order. It is thus seen that when only those two statutes are submitted to and considered by the court, the application will be denied.
Regardless of the form, or the purpose, or the result of the consolidation, there has been present always under the old practice a unifying element or bond which justified joinder. Under the Code of Civil Procedure (section 817 and kindred sections), the classes of action which could be consolidated and the conditions *89upon which joinder was authorized were indicated. That section in part was supplanted by section 96 of the Civil Practice Act. But this latter section, as before noted, contains no classification, condition or limitation, except the one that the consolidation must be “ without prejudice to a substantial right.” On its face this section cannot be the sole ground upon which to base a motion for consolidation.
But in an examination of section 209 of the Civil Practice Act, we find that the Legislature has determined what actions may be joined, what are the conditions which will justify the court in making its order, and what may be the judgment. It is there provided that all of the plaintiffs in separate actions arising out of the same transaction or a series of transactions, may be joined in one action, if any common question of law or fact will arise on the trial, and in such case judgment may be given to the various plaintiffs in accordance with their respective rights. But whether such joinder shall be ordered is left to the sound discretion of the court. And, in this case, it is only upon consideration of the three sections mentioned that a right of removal and of joinder may be determined. (Akely v. Kinnicutt, 238 N. Y. 466; Brennan v. National Equitable Investment Co., Inc., 210 App. Div. 426.)
This latter section draws no distinction between actions for negligence causing death on the one hand and those causing personal injury or injury to property on the other. And as is clearly stated in the opinion of Mr. Justice Heffernan, whether such actions shall be joined for the purpose of trial is a matter of discretion in the trial court or in the Special Term. If the order appealed from was made without consideration of section 209, or in reliance upon the theory that death actions, so called, could not be joined with actions for personal injury or injury to property, the Special Term may entertain an application to renew the motion. The order appealed from, however, should be affirmed.
Order affirmed, with ten dollars costs and disbursements.